Citation Nr: 1628055	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

2.   Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for gout.

3.   Entitlement to service connection for kidney failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2011 rating decision of the Department of Veterans Affairs Regional Office in Houston, Texas.

As an initial matter, the Board notes that at his May 2016 BVA hearing, the Veteran requested that the record be held open for 30 days so that he can submit additional evidence.  The Board notes that the record was held open for the 30 days, as requested, and the Veteran's appeal is now ready for appellate consideration.


FINDINGS OF FACT

1.   A claim for service connection for hypertension was denied in a December 2002 rating decision, and the Veteran did not perfect an appeal or submit new and material evidence within one year of the decision.

2.   The evidence submitted since the December 2002 rating decision, pertinent to the claim for service connection for hypertension, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

3.   A claim for service connection for gout was denied in a December 2002 rating decision, and the Veteran did not perfect an appeal or submit new and material evidence within one year of the decision.

4.   The evidence submitted since December 2002 rating decision, pertinent to the claim for service connection for gout, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

5.   The Veteran's hypertension is not causally or etiologically due to service.  


CONCLUSIONS OF LAW

1.   The December 2002 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014). 

2.   Evidence received since the December 2002 rating decision is not new and material, and the Veteran's claim for service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.   The December 2002 rating decision that denied service connection for gout is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014).

4.   Evidence received since the December 2002 rating decision is not new and material, and the Veteran's claim for service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.   The criteria for service connection for kidney failure are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran was not afforded a VA examination related to his kidney failure and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, there is no competent evidence of record to indicate an "in-service event, injury or disease" which would support incurrence or aggravation.  The Veteran has not satisfied all the element of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim for kidney failure. 

II.   New and Material Evidence

The Veteran seeks to reopen his claims for entitlement to service connection for hypertension and gout.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon, 20 Vet. App. at 83. 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record reflects that claims for entitlement to service connection for gout and hypertension were denied by a December 2002 rating decision.  The Veteran was notified of his right to appeal that decision in December 2002.  The Veteran did not file a timely notice of disagreement with that rating decision or submit new and material evidence within one year of the decision and accordingly, the December 2002 rating decision became final when the Veteran did not perfect his appeal within the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claims may only be opened if new and material evidence is submitted.

A. Hypertension

In this instance, since the December 2002 rating decision denied the claim on the basis that there was no record of treatment or diagnosis of gout in service, the Board finds that new and material evidence would consist of evidence showing that the disability began in service (or within 1 year thereafter) or was caused by some event or experience in service. 

Evidence received since the December 2002 decision consists of numerous medical records as well as the Veteran's hearing testimony in which he states that he has experienced hypertension since service.  See May 2016 BVA Hearing Transcript, p. 4.  The Board notes that for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed; however, evidence that in inherently incredible or beyond competence of witness is not to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Beyond the issue of competency, the Board finds that the Veteran has not submitted new and material evidence.  Specifically, while the Veteran has stated that he has experienced hypertension since service, this evidence is not new, as the Veteran stated on his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) filed in August 2002, that his hypertension began in 1969 when he left service. 

Therefore, as the evidence submitted by the Veteran is not new, the Board has no alternative but to conclude that the additional evidence received in this case does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Veteran's claim for service connection for hypertension cannot be reopened. 

B. Gout

In this instance, since the December 2002 rating decision denied the Veteran's claim for service connection for gout on the basis that there was no record of treatment or diagnosis of gout in service, the Board finds that new and material evidence would consist of evidence showing that the disability began in-service or was caused by some event or experience in service.

Evidence received since the December 2002 decision consists of numerous medical records as well the Veteran's hearing testimony in which he states that his diagnosis of gout in 2002 was a misdiagnosis and the Veteran's private physician indicated that the Veteran's kidney failure probably had its onset in 2002, as a misdiagnosis of gout.  See May2016 BVA Hearing Transcript, p.3.  As these records do not establish an in-service incurrence or injury, and the Veteran's own testimony has not established this element, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim. 

Therefore, the Board has no alternative but to conclude that the additional evidence received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran's disability began in-service or was caused by some event or experience in service.  38 U.S.C.A. § 3.156(a). 




III.   Service Connection

The Veteran contends that he was misdiagnosed with gout in 2002 and that he probably had kidney failure since 2002 and that his kidney failure is related to service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, which develop to a compensable degree (10 percent for such disease) within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Notably, kidney failure is not listed as a chronic disease. 

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

Facts

The Veteran's service treatment records do not show any complaints or diagnoses related to the kidneys. 

The Veteran has asserted that he was diagnosed with gout in 2002 but that his physician told him that that was a misdiagnosis and that he possibly had kidney failure since 2002.  The Veteran has asserted that his first diagnosis of kidney disease was in 2007.   Private treatment records indicate a diagnosis of end-stage renal disease.

Analysis

At the outset, the Board notes that private treatment records establish that the Veteran has a diagnosis of end-stage renal disease.

As kidney failure (renal disease) is not listed as a chronic disease, nor has the Veteran asserted that he has had kidney failure until 2002, service-connection on a presumptive basis is not established.

Additionally, the Veteran is not service-connected for any disabilities and therefore service connection on a secondary basis cannot be established.

Nevertheless, the Veteran may establish service-connection on a direct basis by showing (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.

The Board notes that service treatment records are entirely negative for any condition related to the kidneys.  Accepting the Veteran's lay statements as competent and credible, the evidence indicates that the Veteran had a diagnosis of kidney failure since 2002, which is approximately 33 years after service.  As such, neither the Veteran nor the remainder of the record suggests entitlement to service connection on a direct incurrence basis.  There is no demonstration of any event in service to which the current disability at issue may be etiologically linked.

As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for kidney failure.  Although the Board is sympathetic to the Veteran's condition, which requires him to be on dialysis, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for hypertension is denied.

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for gout is denied.

Entitlement to service connection for kidney failure is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


